Citation Nr: 1716571	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  13-21 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Michael B. Roberts, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran's spouse



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to November 1954 in the United States Army. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from February 2011 and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In December 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) so that the Veteran could be afforded a videoconference hearing before the Board.  In March 2017, the Veteran's spouse testified before the undersigned Veterans Law Judge on the Veteran's behalf.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.



REMAND

A VA examination in conjunction with the Veteran's service-connected PTSD was last conducted in August 2012, over four years ago.  During the December 2016 hearing, the Veteran's spouse indicated that he was getting worse.  See Bd. Hrg. Tr. at 19.  Therefore, the Board finds that another VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Board also notes that the Veteran has dementia, which is a nonservice-connected disability.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, the August 2012 VA examiner indicated that she could not differentiate what symptoms were attributable to dementia versus PTSD.  She noted that such a determination was beyond her expertise and that a neuropsychological examination was needed to make such a determination.  Therefore, the Board finds that the VA examination should be conducted by a neuropsychologist, if possible.

Finally, the Board finds that the issue of the Veteran's entitlement to a TDIU is inextricably intertwined with the claim remanded herein. See Henderson v. West, 12 Vet.App. 11, 20 (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).  Action on that issue is therefore deferred.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD and dementia.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  If possible, the examination should be conducted by a neuropsychologist.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The Board notes that the Veteran has dementia, which is a nonservice-connected disorder.  The examiner is requested to distinguish the symptoms due dementia from the symptoms due to his service-connected PTSD.  If the symptoms cannot be differentiated, the examiner should so state in the report and explain why.

The examiner is requested to review all pertinent records associated with the claims file.  He or she should discuss the effect of the disability on the Veteran's occupational functioning and daily activities. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, including addressing the issue of the Veteran's entitlement to a TDIU.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

